Case 1:19-cv-13443-TLL-DRG ECF No. 20, PageID.1842 Filed 02/18/21 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   NORTHERN DIVISION

JEFFREY A. MULLINS,

                       Plaintiff,                          Case. No. 19-CV-13443
                                                           Honorable Thomas L. Ludington
v.                                                         Magistrate Judge David R. Grand

COMMISSIONER OF SOCIAL SECURITY,

                  Defendant.
______________________________________/

OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION, DENYING
  DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, GRANTING IN PART
 PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT, AND REMANDING CASE

       On November 21, 2019, Plaintiff Jeffrey A. Mullins brought this action pursuant to 42

U.S.C. § 405(g), challenging the final decision of Defendant Commissioner of Social Security (the

“Commissioner”) denying his application for Disability Insurance Benefits (“DIB”) under the

Social Security Act (the “Act”). ECF No. 1. The matter was referred to Magistrate Judge David R.

Grand. ECF No. 3. The parties filed cross motions for summary judgment. ECF Nos. 12, 16. On

January 25, 2021, Magistrate Judge Grand issued his Report and Recommendation, recommending

that Defendant’s Motion for Summary Judgment be denied, that Plaintiff’s Motion for Summary

Judgment be granted in part, and that the case be remanded to the Administrative Law Judge

(“ALJ”) for further proceedings. ECF No. 19.

       In his Report and Recommendation, Magistrate Judge Grand describes the procedural

history of this case as follows:

       Mullins was 45 years old at the time of his alleged onset date of October 20, 2012,
       and at 5’7” tall weighed approximately 185 pounds during the relevant time period.
       (Tr. 41, 79, 261, 264). He completed the ninth grade – attending special education
       classes – but had no further education. (Tr. 95, 265). He has some experience
       working in construction, but he eventually stopped working in his last job because
Case 1:19-cv-13443-TLL-DRG ECF No. 20, PageID.1843 Filed 02/18/21 Page 2 of 3




       his mental disabilities prevented him from performing the required tasks. (Tr. 41-
       42, 78, 80, 265-66, 290). He now alleges disability primarily as a result of cognitive
       deficits, substance abuse in remission, traumatic brain injuries, depression, and
       anxiety. (Tr. 43, 101, 113, 119, 264).

       After Mullins’ application for DIB was denied at the initial level on September 8,
       2016 (Tr. 141-44), he timely requested an administrative hearing, which began on
       March 22, 2018, before ALJ David Mason, Jr. (Tr. 69-128). Mullins, who was
       represented by attorney Sarah Schairbaum, testified at this hearing, as did his wife,
       Kelly Mullins, and vocational expert (“VE”) Michele Robb. (Id.). A supplemental
       hearing was held on August 9, 2018, at which time medical expert (“ME”) Steven
       Golub, M.D. testified, as did VE John Stokes. (Tr. 37-68). On September 14, 2018,
       the ALJ issued a written decision finding that Mullins was not disabled under the
       Act between his alleged onset date (October 20, 2012) and his date last insured
       (December 31, 2015). (Tr. 15-30). On September 17, 2019, the Appeals Council
       denied review. (Tr. 1-5). Mullins timely filed for judicial review of the final
       decision on November 21, 2019. (ECF No. 1).

ECF No. 19 at PageID.1820–21 (footnote omitted). After reviewing the record and the parties’

briefing, Magistrate Judge Grand recommended that the case be remanded for further proceedings

pursuant to 42 U.S.C. § 405(g). As Magistrate Judge Grand explained, “the ALJ’s decision to

reject and/or ignore the opinions of [Plaintiff’s treading medical provider] [was] simply not

supported by substantial evidence, and [was] not the product of an even and thorough weighing of

the competing evidence in the record.” Id. at PageID.1839–40.

       Although the Report and Recommendation stated that the parties could object to and seek

review of the recommendation within 14 days of service, neither party has objected. The election

not to file objections to the Report and Recommendation releases the Court from its duty to

independently review the record. Thomas v. Arn, 474 U.S. 140, 149 (1985). The failure to file

objections to the report and recommendation waives any further right to appeal. Id.

       Accordingly, it is ORDERED that the Report and Recommendation, ECF No. 19, is

ADOPTED.




                                               -2-
Case 1:19-cv-13443-TLL-DRG ECF No. 20, PageID.1844 Filed 02/18/21 Page 3 of 3




       It is further ORDERED that Defendant’s Motion for Summary Judgment, ECF No. 16, is

DENIED.

       It is further ORDERED that Plaintiff’s Motion for Summary Judgment, ECF No. 12, is

GRANTED IN PART to the extent it seeks remand and DENIED IN PART to the extent it seeks

an award of benefits.

       It is further ORDERED that the case is REMANDED pursuant to 42 U.S.C. § 405(g) for

further proceedings consistent with the Report and Recommendation, ECF No. 19.


Dated: February 18, 2021                                       s/Thomas L. Ludington
                                                               THOMAS L. LUDINGTON
                                                               United States District Judge




                                            -3-
